DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
A large volume of art has been cited in the IDS filed Feb. 17, 2021.  As a result, the art which can be imported into EAST has been imported and filtered using keyword searches in an attempt to identify the relevant art.  The art which cannot be imported into EAST has been reviewed based on title (and in some cases abstracts and drawings) in an attempt to identify relevant art.  The most relevant art found by the Examiner is discussed below.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of Applicant’s arguments and amendments.  
Regarding claim 17, upon further review a comma is present in the original claim as argued by Applicant (see Applicant’s arguments on page 6).  Upon closer inspection of the Examiner’s working paper copy of the claims, a very faint comma can be seen.  This may be the withdrawn.

Claim Rejections - 35 USC §§ 102 and 103
The rejections under 35 U.S.C. 102 and 103 are withdrawn in light of Applicant’s arguments and amendments.  

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 7,209,664 (McNicol) at FIG. 1 teaches an optical transceiver 2 including a coherent receiver 4, transmitter 10, and LO 14.  See col 4, 2nd full para: “The local oscillator (LO) 14 is preferably provided as a tunable narrow band laser …”.  

    PNG
    media_image1.png
    813
    482
    media_image1.png
    Greyscale

nd full para: “… The LO optical signal 22 is split into an Rx and a Tx LO signal paths 24 and 26…”).  The LO is used in the receiver for coherent detection, and in the transmitter as a carrier wavelength.  See col 5, 2nd full para: “Referring back to FIG. 1, the optical transmitter 10 operates to modulate the Tx LO optical signal 26 using an output signal 50 and thereby generate the outbound optical channel signal 12 for transmission through the network.”).
McNicole teaches, with reference to FIG. 7, the use of the signal processor 84a to monitor signal quality and to control the frequency of the LO.  See col 10, last full paragraph and the paragraph spanning cols 10-11:
(40)   As shown in FIG. 9, a two-way optical communications system comprises a pair of transceivers 2 at opposite ends of an optical link. One of the transceivers 2a is nominally designated as a "master", while the other transceiver 2b is designated as a slave. Both transceivers are provided with a conventional signal processor 84 which operates to extract the subscriber data from the received signal 36. Signal quality information (e.g. Bit Error Rate, eye opening, signal power etc.) for both transceivers 2a and 2b is then detected (at 86) and used (at 88) to derive tuning signals for both transceivers 2. 

(41)    Thus, for example, at the master transceiver 2a, signal quality information 90a obtained by the local signal processor 84a can be detected (at 86) and supplied to a processor 88. Corresponding signal quality information 90b obtained by the signal processor 84b at the "slave" transceiver 2b is transmitted to the master transceiver 2a (e.g. using control channel signaling), detected (at 86) and supplied to a processor 88. Based on the two sets of signal quality information 90a and 90b, the processor 88 can then derive respective tuning signals 92 for the master and slave transceivers 2a and 2b. In particular, the "master" tuning signal 92a can be derived to set a desired frequency of the "master" LO signal 22a; while the "slave" tuning signal 92b is derived to define a desired frequency difference between the master and slave LO signals 22a and 22b. Deriving both tuning signals 92a and 92b at a signal processor 88 has an advantage that it enables joint optimization of the performance of both the master and slave transceivers 2a and 2b. In the case of homodyne detection, the slave tuning signal 92b would be derived so that the frequency difference approaches zero Hz. Alternatively, for heterodyne detection, the slave tuning signal 92b would be derived so that the frequency difference approaches the desired frequency offset 78 between the LO frequency and the inbound optical signal 8. In either case, the algorithm implemented to derive the master and slave tuning signals 92 must account for the propagation delays involved in conveying first the slave signal quality information 90b to the master transceiver 2a, and then transmitting the slave tuning signal 92b back to the slave transceiver 2b. Various methods of accomplishing this (such as by imposing delays on the master signal quality information 90a and the master tuning signal 92a) will be readily apparent to those of ordinary skill in the art, and thus will not be described in greater detail. 
In other words, the signal processing generates control signals used to control the LO based on the received quality information.  See also FIG 9 in which the controller 18a provides control signal to LO 14, and see col 4, 2nd full para: 
The local oscillator (LO) 14 is preferably provided as a tunable narrow band laser, which operates in response to an LO control signal 20 produced by the controller 18 to generate a local oscillator optical signal 22 having a predetermined LO wavelength.
US 2002/0181062 (Graves).teaches that it was known to adjust the frequency of a laser with a heater (and/or a cooler).  See [0047]:
The frequency adjustment signal .DELTA.F.sub.i feeds suitable circuitry within laser L.sub.i for shifting F.sub.i.sup.open by .DELTA.F.sub.i, thereby creating F.sub.i. Such circuitry is known in the art and may include a third electrode for applying a voltage or current to laser L.sub.i so as to operate upon either the lasing channel parameters in order to shift the frequency F.sub.i, or upon a heater/cooler in order to change the thermal equilibrium of laser L.sub.i, thus exploiting its temperature coefficient of optical lasing frequency.  In other embodiments, such circuitry may act directly upon the drive current through laser L.sub.i.”).
In other words, Graves teaches that it was known to adjust the frequency of a laser using the laser drive current.  
US 2015/0318952 (Butrie) teaches that it was known to adjust the frequency of a laser with a temperature adjustment element.  See. for example, FIG. 3C: laser control circuit including laser 106, tap 360, wavelength locker 362, and laser control element 364; [0051]: 
LCE 364 may include one or more optical control elements that are associated with controlling laser 106. For example, LCE 364 may include a temperature adjustment element that may adjust a temperature of laser 106 to cause an adjustment to an output wavelength of an optical signal being output by laser 106..
Butrie teaches that it was known to adjust the frequency of a laser with a temperature adjustment element 
See also Burtie at:
[0049]  As shown in FIG. 3C, PLC 116 may include an optical tap 360, a wavelength locker (WLL) 362, a laser control element (LCE) 364, and a variable optical attenuator (VOA) 366. 

[0050] As further shown in FIG. 3C, optical tap 360 may receive an optical signal (e.g., a wavelength division multiplexed optical signal including a set of wavelengths, .lamda..sub.1-.lamda..sub.n). For example, optical tap 360 may receive the optical signal, and may provide a first portion of the optical signal (e.g., approximately 1% to approximately 10% of the power level of the optical signal) to WLL 362 and a second portion (e.g., a remainder of the optical signal) to VOA 366. VOA 366 may adjust the power level of the second portion of the optical signal to a desired power level (e.g., 250 micro-Watts (.mu.W), 500 .mu.W, 5000 .mu.W, etc.). 

[0051] As further shown in FIG. 3C, WLL 362 (e.g., a Fabry-Perot WLL) may receive the first portion of the optical signal, and may adjust a wavelength of the optical signal. WLL 362 may provide a control signal to LCE 364 based on the wavelength of the optical signal. LCE 364 may include one or more optical control elements that are associated with controlling laser 106. For example, LCE 364 may include a temperature adjustment element that may adjust a temperature of laser 106 to cause an adjustment to an output wavelength of an optical signal being output by laser 106. In this way, the hybrid optical transmitter and/or receiver structure may facilitate active control of the optical signal. 

In other words, Butrie teaches that it was known to adjust the frequency of a laser with a tap and a WLL.  
US 2015/0071652 (Zhuge) teaches that Nyquist subcarriers were known in optical systems.  See, for example, [0051]: 
It is known in the art that modulating data onto multiple optical subcarriers, with Nyquist or near -Nyquist subcarrier frequency separation, can increase tolerance to nonlinear interference, particularly when the total modulation bandwidth exceeds .about.50 GHz..


US 2005/0238087 (Yang) teaches that it was known to use frequency bins in plural memories.  Furthermore, it also teaches that this is used to control the frequency of a LO in a communication system.  See, for example:
[0066] For example, if after searching the memories 420, 430 and 440, the maximum value is located at memory address 101 in memory 420, the frequency offset will be -5 kHz, and the code offset location will be 101. After tuning the local oscillator frequency -5 kHz and setting the code offset location, frequency and code acquisition will be complete. Note that additional fine tuning on frequency estimation can be done by performing interpolation between two adjacent frequency bins. For example, by using the above example, if the maximum value is found at address 101 in memory 420 and a similar value is found at address 101 in memory 430, the frequency offset can be estimated to be between -5 kHz and 0 KHz and can be set as approximately -2.5 kHz. 
See also FIG. 4 which illustrates plural memories (i.e., memory addresses 0-(2560*2)) in each of plural memories 420, 430, 440; [0059]: “… the size of the memory 430 (i.e., RAM in this example) is selected to be equal to the number of code offset locations, which in this example is 2650.times.2 memory locations. …”.  See also [0065] 
… a maximum value across all frequency bins and code locations is determined by analyzing the contents of the memories 420, 430, and 440. …
In other words, Yang teaches to control the LO frequency in a communication system by using frequency bins formed from data stored in plural memories.  
US 2011/0150475 (Soto) at FIG. 14 teaches a transceiver including a laser 1401, and PD 1403.  FIG. 17 illustrates a similar embodiment and FIG. 11 illustrates a prior art embodiment.  This does not teach the sharing of the LO between the transmitter and receiver as recited in the claims, and does not teach the use of subcarriers as recited in the claims.  
US 9,735,881 (Agazzi) teaches a coherent transceiver (e.g., see title) including a transmitter 812, modulator 814, and coherent receiver 820 (FIG. 8).  A LO is disclosed in the receiver (e.g., see (148)) but there is no disclosure of the LO being shared with the transmitter as recited in the claims.  Also, there is no disclosure of the use of subcarriers as recited in the claims and argued by Applicant.
US 2016/323039 (Sun) teaches a transmitter 11 and receiver 18 (FIG. 1) in separate devices connected by fiber 16.  The transmitter includes a laser 508 (FIG. 5a) and a modulator 506, 512 (FIG. 5a).  There is also a DSP 202 (FIG. 2).  The receiver includes a PD 709-715 (FIG. 7), hybrid 720, 724 (FIG. 7), and LO 701, 720 (FIG. 7).  The LO 701 is not shared by the transmitter and receiver.  
US 2012/0263456 (Tanaka) at FIG. 6 teaches a system including a transmitter 3 (e.g., see FIG. 2) and a coherent receiver 4 (e.g., see FIG. 3).  It teaches operation with optical multiplexed signals (e.g., see FIG. 2 regarding the transmitter producing WDM signals; see also [0047], [0059]).  In particular, FIG. 6 shows a chromatic dispersion adder 41, a skew compensator 32, and a controller 32.  The operation is generally described in [0086]:
[0086] The controller 42 controls the chromatic dispersion amount of the chromatic dispersion adder 41 in accordance with the chromatic dispersion amount detected by the chromatic dispersion compensator 33. In addition, the controller 42 controls the skew suppression in the Tx inter-channel delay controller 14 and/or the Rx inter-channel delay controller 32 based on the Q factor obtained by the signal quality detector 34.
See also [0080] regarding additional description of the controller 32:
[0080] The Rx inter-channel delay controller 32 is realized by providing a digital filter for each channel (XI, XQ, YI, YQ). In this case, tap coefficients of each digital filter is determined in accordance with a command from the controller 42. The configuration and the operation of the digital filters realizing the Rx inter-channel delay controller 32 are described in, for example, Japanese Laid-Open Patent Publication No. 2010-193204. The Rx inter-channel delay controller 32 may be disposed on an input side of the digital signal processor 25. The Rx inter-channel delay controller 32 may be realized by a phase shifter that shifts a phase of an analog signal of each channel (XI, XQ, YI, YQ). In this case, a phase shift amount of each phase shifter is determined in accordance with the command from the controller 42. The Rx inter-channel delay controller 32 may control a delay time on a digital signal or may control a delay time on an analog signal.
US 2010/0209121 (Tanimura) teaches known coherent optical receiver designs.  FIG. 1 illustrates an optical hybrid 2, LO 2a, O/E converters 3, amps (TIAs) 4, ADCs 5, and a DSP 6.

    PNG
    media_image2.png
    833
    505
    media_image2.png
    Greyscale

FIG. 3 illustrates more details of the DSP 6, including a signal processor 17 receiving feedback on signal quality at Q-monitor 17a and determining phase control at unit 17b to control the phase of phase controllers 6c.  
FIG. 6 illustrates the operation of the receiver and compensation of skew by the determining unit 17b.  See, for example, [0081]-[0091] which discusses a feedback loop monitoring the Q value and adjusting the phase controllers 6c, but does not teach to sequentially change the quantity of delay of one of the channel signals HI and HQ on the polarization H and the quantity of delay of one of channel signals VI and VQ on the polarization V in the skew adjuster section 601 as taught in the present application at [0028] when defining “optimum value”.  
US 2011/0097085 (Oda) at FIG. 6 illustrates a coherent receiver.  

    PNG
    media_image3.png
    748
    534
    media_image3.png
    Greyscale

This embodiment includes a first PBS 41 to split the input light, and a second PBS 42 to split the LO light.  The split signals are sent through 90 degree hybrids 43 and the resultant output to PDs 44 producing I and Q signals for orthogonal polarization components.  
US 2012/0069854 (Suzuki) at FIG. 1 illustrates a coherent optical receiver.

    PNG
    media_image4.png
    375
    552
    media_image4.png
    Greyscale

This embodiment includes a PBS 110 for separating polarization components of the multiplexed signal, a LO 130, 90 degree hybrid 120, O/E converters 140, ADCs 150, and signal processor 160 (e.g., see FIG. 1).  This is the general structure taught in the present application.  
US 2008/0152361 (Chen) at FIG. 1B teaches a coherent optical receiver including a mixer (optical hybrid OH) with two input ports (left side of OH) receiving a modulated optical carrier 12 and a local oscillator 18, and four output ports (right side of OH), and four pairs of differential photodiodes 34A, 34B, 34C, 34D connected to the output ports for converting the optical signals to electrical signals.  It also teaches splitters (polarization splitters 20).  
US 2004/0114939 (Taylor) at FIG. 3B teaches a coherent optical receiver including a mixer (hybrid 72) with two input ports (left side of hybrid 72) receiving the data signal “signal” and a LO 56, and four output ports (right side of hybrid 72), and four photodectors connected to the output ports for converting the optical signals to electrical signals.  FIG. 4A illustrates a similar embodiment with two PDs 96.  See also the embodiments in FIGS. 3A, 4B, 5, and 6.
US 2012/0213532 (Hironishi) at FIG. 22 teaches a coherent optical receiver.  

    PNG
    media_image5.png
    795
    471
    media_image5.png
    Greyscale

This embodiment includes a PBS 211 splitting the input signal, a PBS 215 splitting the LO 212 signal, optical hybrid circuits 221, 222, PDs 231-234, ADC 240, DSP 280, and a feedback loop used for compensation 273.  
US 2012/0288286 (Houtsma) at FIG. 1 teaches a coherent optical receiver.

    PNG
    media_image6.png
    845
    476
    media_image6.png
    Greyscale

This embodiment includes a mixer (collectively the mixers 130) with more than two input ports (left side) receiving the modulated signal 102 and a LO 110, and four output ports (right side), and four photodiodes 134 connected to the output ports for converting the optical signals to electrical signals.  It also teaches splitters (left side before the mixers).  
US 2009/0129497 (Stoppler) teaches that it was known for a receiver to include memory used to store data corresponding to a plurality of frequency bins.  See, for example:
[0205] In some embodiments, receiver 1000 may include any suitable memory or buffer 1056 to maintain the N.sub.BIN matrices H corresponding to the plurality of frequency bins; a permutation sequencer 1042 to generate a sequence of antenna permutation signals 1044; and a permutation module 1058 to apply to the matrix H a column-wise permutation according to permutation signals 1044, e.g., as described below. For example, signals 1044 may include an index of an antenna permutation to be applied by permutation module 1058.
As discussed above, the art of record teaches the general concept of the claimed invention, including the shared LO, as well as many of the aspects of the dependent claims.  However, regarding the particular amendments to claim 1, the prior art of record fails to teach, in combination with other claim limitations, an apparatus comprising a receiver being operable to receive a first modulated optical signal, the first modulated optical signal including a plurality of optical subcarrier, a first laser being operable to supply light to a modulator that modulates the light to provide the plurality of optical subcarriers.  In particular, see Applicant’s arguments on pages 6-7 regarding the subject matter of claim 12 which was incorporated into claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN E WOLF/Primary Examiner, Art Unit 2636